           Case 3:20-cv-05016-BHS-DWC Document 34 Filed 07/23/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      KYNTREL TREVYONE JACKSON,
                                                         CASE NO. 3:20-CV-5016-BHS-DWC
11                             Plaintiff,
                                                         ORDER
12               v.

13      TIMOTHY M. THRASHER, et al.,

14                             Defendant.

15

16          Plaintiff moves for the Court to order Defendants to identify the Jane/John Doe

17 Defendants #1 and #2. Dkt. 29. Plaintiff alleges Defendants have “refused to release their

18 names.” Dkt. 29 at 1.

19          While the Court has the duty to serve the summons and complaint, see 28 U.S.C. §

20 1915(d), an IFP plaintiff still bears the burden of providing accurate and sufficient information to

21 effect service. See Walker v. Sumner, 14 F.3d 1415 (9th Cir. 1994); see also Fed. R. Civ. P. 4.

22 When an IFP plaintiff fails to provide the Court with accurate and sufficient information to effect

23 service of the summons and complaint, it is appropriate for the Court to sua sponte dismiss the

24


     ORDER - 1
          Case 3:20-cv-05016-BHS-DWC Document 34 Filed 07/23/20 Page 2 of 2



 1 unserved defendant. Walker, 14 F.3d at 1421-22 (quoting Puett v. Blanford, 912 F.2d 270, 275

 2 (9th Cir. 1990), abrogated on other grounds by Sandin v. Connor, 515 U.S. 472 (1995)).

 3          Aside from Plaintiff’s blanket allegation Defendants have refused to provide the names of

 4 the Doe Defendants, which is not supported by any additional factual allegations or support,

 5 there is no indication Plaintiff has attempted to identify the Doe Defendants through the

 6 discovery process. It remains Plaintiff’s responsibility to provide sufficient information to effect

 7 service. See Walker, 14 F.3d at 1421-22. Therefore, the Court recommends Plaintiff be ordered

 8 to provide the names and addresses of Defendants John/Jane Doe on or before August 23, 2020.

 9 If Plaintiff is unable to provide the Court with the names and addresses of Defendants John/Jane

10 Doe, the Court will recommend dismissal of Defendants John/Jane Doe from this case.

11          Dated this 23rd day of July, 2020.


                                                          A
12

13
                                                          David W. Christel
14                                                        United States Magistrate Judge

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
